Citation Nr: 0712848	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-33 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to educational assistance benefits under 
Chapter 35, Title 38, United States Code (Chapter 35).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from July 1943 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran died in December 1998 as a result of 
respiratory arrest due to multiple organ system failure, 
perforated small bowel, and radiation enteritis with an 
underlying condition of colon cancer.

3.  At the time of the veteran's death service connection was 
not in effect for any disability.

4.  The veteran was not a radiation-exposed veteran for VA 
compensation purposes.

5.  The evidence of record does not demonstrate that a 
disease or injury which caused or contributed to the 
veteran's death was not incurred in or aggravated by service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2006). 

2.  The criteria for educational assistance benefits under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the appellant was notified of the VCAA duties to assist and 
of the information and evidence necessary to substantiate her 
claims by correspondence dated in May 2004.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the appellant 
of the duty to notify and duty to assist in claims involving 
a disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Cause of Death Claim

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2006).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

Service connection can be granted for certain diseases, 
including malignant tumors, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases (including malignant tumors) 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
Service connection may be established for colon cancer 
manifest in a radiation-exposed veteran.  These presumptions 
are rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).  In claims based upon participation in 
atmospheric nuclear testing dose data will in all cases be 
requested from the appropriate office of the Department of 
Defense.  38 C.F.R. § 3.311(a)(2)(i) (2006).  If military 
records do not establish presence at or absence from a site 
at which exposure to radiation is claimed to have occurred, 
the veteran's presence at the site will be conceded.  Neither 
the veteran nor the veteran's survivors may be required to 
produce evidence substantiating exposure if the information 
in the veteran's service records or other records maintained 
by the Department of Defense is consistent with the claim 
that the veteran was present where and when the claimed 
exposure occurred.  38 C.F.R. § 3.311(a)(4).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the appellant contends that the veteran's death 
was incurred as a result of his exposure to ionizing 
radiation during active service.  In her September 2004 
substantive appeal she reported he had served on the USS 
General Ernst (AP 133) when it was within ten miles of 
Nagasaki, Japan, after the atomic bomb was dropped on that 
city.  Public records and medical evidence show the veteran 
died in December 1998 as a result of respiratory arrest due 
to multiple organ system failure, perforated small bowel, and 
radiation enteritis with an underlying condition of colon 
cancer.  Service medical records are negative for complaint, 
treatment, or diagnosis related to these disorders.  At the 
time of the veteran's death service connection was not in 
effect for any disability.  Correspondence dated in 
December 2004 from the Department of Defense, Defense Threat 
Reduction Agency reported that the available historical 
records did not demonstrate the veteran served aboard the USS 
General O. H. Ernst (AP 133) or his presence with the 
occupation forces Nagasaki, Japan.  A summary of his naval 
service, however, including visits to Ulithi (Caroline 
Islands) and Okinawa was provided.  At no time after the 
atomic bomb was dropped on either Hiroshima or Nagasaki, 
Japan, was the veteran assigned to a ship that visited Japan 
or navigated to within 10 miles of the coastline of Japan.  

Based upon the evidence of record, the Board finds the 
veteran was not a radiation-exposed veteran for VA 
compensation purposes.  The service department has certified, 
in essence, the veteran's absence from the areas where his 
exposure to ionizing radiation may have been presumed.  There 
is no probative evidence indicating he was, in fact, exposed 
to ionizing radiation during service.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the veteran's 
service medical records are void for a diagnosis of colon 
cancer or symptoms of colon cancer.  In addition, the first 
evidence of a diagnosis of colon cancer was at the very 
earliest, in the later 1980's.  This is more than one year 
after his discharge from service. In addition, there is no 
medical evidence of record that shows that the veteran's 
colon cancer was related to his service.  Therefore, service 
connection is not warranted for colon cancer on a presumptive 
basis or a direct basis.  The Board further finds the 
evidence of record does not demonstrate that a disease or 
injury which caused or contributed to the veteran's death was 
not incurred in or aggravated by service.  Therefore, the 
claim for entitlement to service connection for the cause of 
the veteran's death is denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Chapter 35 Benefits Claim

Educational assistance is available to a surviving spouse of 
a veteran who, in the context of this issue on appeal, either 
died of a service-connected disability or died while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2006).  Neither 
of these criteria are met in this case.  The preponderance of 
the evidence is against the claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Chapter 35 educational assistance benefits is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


